Order entered December 31, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00730-CV

                        IN RE NURAN, INC., Relator

         Original Proceeding from the 44th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-17-17708

                                   ORDER
              Before Justices Whitehill, Pedersen, III, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                           /s/    CORY L. CARLYLE
                                                  JUSTICE